Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3, 5, 7, 9, 11, 13, 16-18, 20, 29, 33-34, 37, 42, 52, 53, 58-59, 62-63, 66, 69-70, 75, 77, 79-80, 83-85, 87, 96, 100-101, 104, 109, 120, 121, 126-129, 131 and 133-135 are pending. 

Applicant's election with traverse of Group I that read on 

    PNG
    media_image1.png
    666
    563
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    374
    544
    media_image2.png
    Greyscale
in the reply filed on January 7, 2022 is acknowledged.  The traversal is on the ground(s) that the teachings of Kline do not include a “Bu” variable. The Examiner appears to be referring to the Stretcher Unit (-A-), a component which is optional in both the teachings of Kline and the present invention. Kline does not teach a basic Stretcher Unit, as neither (CH2)s nor CH2CH20 is a basic functional group. Further, the cyclic Basic Unit (BU) of the present invention is a different component distinct from the Stretcher Unit (-A-). The Stretcher Unit (-A-), if present, serves to physically separate the targeting Ligand Unit from other components of the Linker Unit. The cyclic Basic Unit (BU) does not serve to physically separate the targeting Ligand Unit from other components of the Linker Unit. Instead, the Basic Unit (BU) participates in base catalyzed hydrolysis of the succinimide ring system. The present invention specifically requires a cyclic Basic Unit (BU) comprising an optionally substituted C3-C29 heterocyclo containing a skeletal basic nitrogen atom of a secondary or tertiary amine functional group, a feature absent from the teachings of Kline. As discussed in paragraph [0007] of the application as filed, the cyclic Basic Unit (BU) also offers a solution to unexpected problems relating to loss of stereochemical integrity. The cyclic Basic 
Upon reconsideration, the species of cyclic Basic Unit (BU) has been extended to include 
    PNG
    media_image3.png
    90
    166
    media_image3.png
    Greyscale
and 
    PNG
    media_image4.png
    92
    96
    media_image4.png
    Greyscale
.
The requirement is still deemed proper and is therefore made FINAL.

Claims 17, 18, 20, 29, 33, 52, 53, 58, 66, 69-70, 75, 77, 79-80, 83-85, 87, 96, 100-101, 104, 109, 120, 121, 126-129, 131 and 133-135 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

Claims 1-3, 5, 7, 9, 11, 13, 16, 34, 37, 42, 59, 62 and 63, drawn to a particular ligand drug conjugate (LDC) that read on the compound B in Examples 24 and 25, having the structure

    PNG
    media_image1.png
    666
    563
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    374
    544
    media_image2.png
    Greyscale
,
The basic BU is 
    PNG
    media_image3.png
    90
    166
    media_image3.png
    Greyscale
and 
    PNG
    media_image4.png
    92
    96
    media_image4.png
    Greyscale
. are being acted upon in this Office Action.  

Priority
Applicant’ claim priority to provisional application 62/372,455, filed August 9, 2016, is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 10, 2022, June 21, 2021, September 28, 2020 and July 17, 2019 have been considered by the examiner and an initialed copy of the IDS is included with this Office Action. 

Drawings
The drawings filed on February 8, 2019 are acceptable.

Specification
The amendment to the specification filed May 1, 2019 has been entered. 
The disclosure is objected to because of the following informalities: 
A.  the citation of “WO 2013/17337” at paragraph [0006] does not disclose Ligand Drug Conjugate at all.  The correct reference is “WO2013/173337”.
B. “C19+ cancer cells” in para. [1102] should have been “CD19+ cancer cells”.  Appropriated correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim rejections under - 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-3, 5, 7, 9, 11, 13, 16, 34, 37, 42, 59, 62 and 63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The MPEP § 2163 lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include: the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
For claims drawn to a genus, MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus, See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406, M.P.E.P. § 2163, II, A, 3, (a), (ii). 
The claims encompass any and all ligand Drug conjugate (LDC) compound, wherein the compound is represented by the structure of formula 1 or Formula 2:

    PNG
    media_image5.png
    214
    590
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    215
    568
    media_image6.png
    Greyscale

or a pharmaceutically acceptable salt thereof, wherein
L is a Ligand Unit;
S is a sulfur atom of the Ligand Unit, which in Formula 2 is bonded to the carbon atom α or β to the carboxylic acid functional group of the indicated succinic acid amide (M3) moiety;
RM is hydrogen or an optionally substituted C1-C¢ alkyl, which in Formula 2 is bonded to the saturated carbon atom adjacent to the carbon substituted by L-S-‘,
subscript w is 0 or 1;
subscript n is 1, 2, 3 or 4;
subscript a is 0 or 1;
subscript b is 0 or 1,
provided that subscript b is 1 when subscript n is 2, 3 or 4 and subscript b is 0 when subscript n is 1;
A is a first optional Stretcher Unit;

B is an optional Branching Unit; and wherein each of A, Ao and B is an independently selected single unit or is optionally comprised or consists of two, three or four independently selected subunits;
Y is optionally present as an optionally substituted heteroatom, an optionally substituted functional group or a Spacer Unit, independently selected when subscript y is 2 so that Yy is —-Y- Y’-, wherein Y and Y’ are, respectively, a first and second optionally substituted heteroatom, optionally substituted functional group or Spacer Unit;
subscript w is 0 or 1, wherein W is absent when subscript w is 0, or when subscript w is 1 then
W is a Peptide Cleavable Unit, or
W is a Glucuronide Unit of formula -Y(W’)-, wherein W’ represents a carbohydrate moiety with glycosidic bonding to Y through a optionally substituted heteroatom;
provided that Y bonded to W’ is a self-immolative Spacer Unit;
subscript y is 0, 1 or 2,
provided that subscript y is 1 or 2, when W is a Glucuronide Unit, in which instance subscript y is inclusive of the self-immolative Spacer Unit bonded to W’, except that subscript y is 1 and Y of the Glucuronide Unit is bonded to D when D is a quaternized Drug Unit (D*), and
provided that subscript y is 1 and Y is a self-immolative Spacer Unit bonded to D and W when W is a Peptide Cleavable Unit and D is a quaternized Drug Unit (D*);
BU is a Basic Unit and R® is an optionally substituted C\-Ci2 alkyl group that together with the carbon atom to which both are attached, as represented by the solid curved line, define a cyclic Basic Unit having an optionally substituted spiro C3-C20 heterocyclo containing a skeletal basic nitrogen atom of a secondary or tertiary amine functional group that is attributable to BU; and
wherein the basic nitrogen atom of the cyclic Basic Unit is optionally suitably protected by a nitrogen protecting group, dependent on the degree of substitution of the basic nitrogen atom, or is optionally protonated;
D is a Drug Unit, or D is a quaternized Drug Unit represented as D* so that D* replaces D in Formula 1 and Formula 2 provided that subscript w is 1; wherein if subscript w is 1, activation of the Glucuronide Unit by a glycosidase or activation of the Peptide Cleavable Unit by a protease within a  Ligand Drug Conjugate compound initiates release of the Drug Unit or quaternized Drug Unit as a biologically active compound or derivative thereof from that Ligand Drug Conjugate compound, or if subscript w is 0, a biologically active compound or derivative thereof is released from a Ligand Drug Conjugate compound on enzymatic or non-enzymatic cleavage of a bond within a drug linker moiety of the Conjugate compound that attaches Yy-D to the indicated Lss or Ls structure of that drug linker moiety; and  wherein p’ is an integer ranging from 1 to 24
	Regarding ligand, the specification defines as follow:

 
Regarding antibody, the specification discloses:
[0088] In some aspects an antibody selectively and specifically binds to an epitope on hyper-proliferating or hyper-stimulated mammalian cells (i.e., abnormal cells), wherein the epitope is preferentially displayed by or is more characteristic the abnormal cells in contrast to normal cells, or is preferentially displayed by or is more characteristic of normal cells in the vicinity of abnormal cells in contrast to normal cells not localized to the abnormal cells. In those aspects the mammalian cells are typically human cells. 
[0089] "Monoclonal antibody" as used herein, unless otherwise stated or implied by context, refers to an antibody obtained from a population of substantially homogeneous antibodies, i.e., the individual antibodies comprising the population are identical except for possible naturally-occurring mutations that may be present in minor amounts or differences in glycosylation patterns. A monoclonal antibody (mAb) is highly specific, being directed against a single antigenic site. The modifier "monoclonal" indicates the character of the antibody as being obtained from a substantially homogeneous population of antibodies, and is not to be construed as requiring production of the antibody by any particular method. 
[0090] "Antibody fragment" as used herein, unless otherwise stated or implied by context, refers to a portion of an intact antibody that is comprised of the antigen-binding site or variable region of the intact antibody and remains capable of binding to the cognate antigen of the intact antibody. Examples of antibody fragments include Fab, Fab', F(ab').sub.2, and Fv fragments, diabodies, triabodies, tetrabodies, linear antibodies, single-chain antibody molecules, scFv, scFv-Fc, multispecific antibody fragments formed from antibody fragment(s), a fragment(s) produced by a Fab expression library, or an epitope-binding fragments of any of the above which immunospecifically binds to a target antigen (e.g., a cancer cell antigen, an immune cell antigen, a viral antigen or a microbial antigen). 


Cytotoxicities of Conjugates A-D of Example 24 toward CD30.sup.+ cancer cells, which are targeted by their cAC10 antibody Ligand Unit, were evaluated in accordance with the generalized in vitro assay procedures of Example 28. 
The cytotoxicity results are provided by Table 2. As a positive control a cAC10 Antibody Drug Conjugate was tested against the same panel of CD30.sup.+ cancer cells (conjugate M).  Stability of the antibody drug conjugates were evaluated in vivo, see Example 27.  The results show that no premature release of MMAE for Conjugates B, C and D contain cyclic Basic Units during the 7 day time course.  In contrast, the positive control conjugate (Conjugate M), which is similar structure to Conjugate A-D but contains no Basic Unit, loses up to 50% of its Drug unit. 
However, the specification does not describe the structure-identifying information about the ligand Drug conjugate (ADC) compounds, nor describe a representative number of species falling with the scope of the genus of claimed Ligand Drug conjugate (ADC) compounds or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of 
Even assuming the ligand in the claimed Ligand Drug Conjugate (LDC) compound is an antibody, the specification discloses just anti-CD30 (cAC10) and anti-CD19 (hBU12).  However, two species of antibodies are not representative of the genus of “ligand” encompassed by the claimed ligand-Drug conjugate compounds because the genus is highly variable, i.e., different heavy and light chains comprising six different CDRs.   
At the time the invention was made, it was known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion). 
Similarly, Edwards et al., J Mol Biol. 2003 Nov 14;334(1): 103-118, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  
Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen (as held in Abbvie).  
Furthermore, even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antibody function.  
For example, Piche-Nicholas et al MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.   Engineering CDRs by modify local 
Furthermore, the location or site of conjugation on the drug and the antibody affect conjugate stability, and pharmacokinetics of antibody drug conjugates. 
For example, Strop et al (Chemistry and Biology 20: 161-167, 2013; PTO 892) teach drug position can have a significant effect on linker stability and antibody pharmacokinetics.  The site of conjugation can influence ADC properties differently in mice and rats, highlighting potential pitfalls of examining efficacy in mouse xenograft models and toxicity in rats or nonhuman primates, see abstract, p 166, p. 168 right col, in particular.    
Regarding the self-stabilized linker (Lss) in the claimed LDC compound, the specification discloses the self-stabilizing Linker unit contains a maleimide having a cyclic nitrogen ring (BU) wherein the variable group Ra2 is C4-heterocyclo (conjugate B) or a C6-heterocyclo (Conjugate C), in both having a cyclic Basic Unit with a basic secondary amine so that the variable group Ra2 of formula 1, which is bonded to the basic nitrogen atom, is hydrogen, see para. [1077].  
    PNG
    media_image3.png
    90
    166
    media_image3.png
    Greyscale

The additional substitution of that nitrogen atom, which resulted in a cyclic Basic Unit having a tertiary basic amine, Ra2 is CH2(CH2)3-Ph.  
    PNG
    media_image4.png
    92
    96
    media_image4.png
    Greyscale
.
Regarding (Aa-Ww-Yy), the specification discloses just a val-cit peptide cleavable unit (aka Aa), linked to a PAB-type self-immolative Spacer Unit (Yy).  The Conjugates A-D have identical --W--
Regarding claim 59, the specification does not describe the structure, e.g., heavy and light chain variable region of antibodies that bind to all antigen on abnormal cell or cell surface antigen of vascular endothelial cell and capable of internalization bound ADC and is present in greater copy number on the abnormal cell compared to normal cells distant from the site of the abnormal cell.  
Regarding pharmaceutical acceptable formulation or precursor thereof (claim 63), given the lack of guidance as to the binding specificity of the claimed Ligand Drug Conjugate (LDC) compound, it is unpredictable as to how to use the claimed compound for treating all cancer.   Thus, one of skill in the art would reasonably conclude that applicant was not in possession of the claimed Ligand Drug Conjugate (LDC) compounds at the time of filing.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences. 
For genus claims, an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries. A patent must set forth either a representative number of species falling within the scope of the genus or structural features common to the members of the genus. Kubin, Exparte, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007); Ariad Pharms., Inc. v. Eli Lilly& Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).  
Therefore, only (1) a Ligand Drug Conjugate (ADC) compound, wherein the compound is represented by the structure:

    PNG
    media_image5.png
    214
    590
    media_image5.png
    Greyscale

Or 
wherein L is a cAC10 antibody that binds to CD30, 
Lss is a self-stabilizing linker,
M2 is unhydrolyzed maleimide, 
RM is a hydrogen, Ao is carbonyl, subscription b is 0, B is absent, subscript a is 0 and A is absent, subscript w is 1, subscript y is 2, subscript n is 1, subscript p’ is 8, L is a cAC10 antibody that binds to human CD30, 
BU and Ra2 together form a basic cyclic unit having the structure selected from 
 
    PNG
    media_image3.png
    90
    166
    media_image3.png
    Greyscale
or 
    PNG
    media_image4.png
    92
    96
    media_image4.png
    Greyscale

Ww is dipeptide Val-Cit having the structure 
    PNG
    media_image7.png
    93
    87
    media_image7.png
    Greyscale
,
p-amino benzyl carbamate (PAB) having the structure:

    PNG
    media_image8.png
    62
    89
    media_image8.png
    Greyscale
 and 
D is the drug monomethylauristatin E (MMAE),
(2) a Ligand Drug Conjugate (ADC) compound, wherein the compound is represented by the structure:

    PNG
    media_image9.png
    196
    707
    media_image9.png
    Greyscale

wherein L is a cAC10 antibody that binds to CD30, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.  
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).  


Claims 1-3, 5, 7, 9, 11, 13, 16, 34, 37, 42, 59, 62 and 63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling (1) a Ligand Drug Conjugate (ADC) compound, wherein the compound is represented by the structure:

    PNG
    media_image5.png
    214
    590
    media_image5.png
    Greyscale

Or 
wherein L is a cAC10 antibody that binds to CD30, 
Lss is a self-stabilizing linker,
M2 is unhydrolyzed maleimide, 
RM is a hydrogen, Ao is carbonyl, subscription b is 0, B is absent, subscript a is 0 and A is absent, subscript w is 1, subscript y is 2, subscript n is 1, subscript p’ is 8, L is a cAC10 antibody that binds to human CD30, 
BU and Ra2 together form a basic cyclic unit having the structure selected from 
 
    PNG
    media_image3.png
    90
    166
    media_image3.png
    Greyscale
or 
    PNG
    media_image4.png
    92
    96
    media_image4.png
    Greyscale

Ww is dipeptide Val-Cit having the structure 
    PNG
    media_image7.png
    93
    87
    media_image7.png
    Greyscale
,
Yy is a self-immolative Spacer Unit p-amino benzyl carbamate (PAB) having the structure:

    PNG
    media_image8.png
    62
    89
    media_image8.png
    Greyscale
 and 
D is the drug monomethylauristatin E (MMAE),


    PNG
    media_image9.png
    196
    707
    media_image9.png
    Greyscale

wherein L is a cAC10 antibody that binds to CD30, does not reasonably provide enablement for any methods as set forth in claims ligand-drug conjugate (LDC) as set forth in claims 1, 3-4, 8-9, 11, 16-19, 25 and 27-30. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Enablement is considered in view of the Wands factors (MPEP 2164.01(a)). These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re wands, 858 F.2d 731, 737.8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
 The claims encompass any and all ligand Drug conjugate (LDC) compound, wherein the compound is represented by the structure of formula 1 or Formula 2:

    PNG
    media_image5.png
    214
    590
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    215
    568
    media_image6.png
    Greyscale

or a pharmaceutically acceptable salt thereof, wherein
L is a Ligand Unit;
S is a sulfur atom of the Ligand Unit, which in Formula 2 is bonded to the carbon atom α or β to the carboxylic acid functional group of the indicated succinic acid amide (M3) moiety;
RM is hydrogen or an optionally substituted C1-C¢ alkyl, which in Formula 2 is bonded to the saturated carbon atom adjacent to the carbon substituted by L-S-‘,
subscript w is 0 or 1;
subscript n is 1, 2, 3 or 4;
subscript a is 0 or 1;
subscript b is 0 or 1,
provided that subscript b is 1 when subscript n is 2, 3 or 4 and subscript b is 0 when subscript n is 1;
A is a first optional Stretcher Unit;
Ao is a second optional Stretcher Unit; 

Y is optionally present as an optionally substituted heteroatom, an optionally substituted functional group or a Spacer Unit, independently selected when subscript y is 2 so that Yy is —-Y- Y’-, wherein Y and Y’ are, respectively, a first and second optionally substituted heteroatom, optionally substituted functional group or Spacer Unit;
subscript w is 0 or 1, wherein W is absent when subscript w is 0, or when subscript w is 1 then
W is a Peptide Cleavable Unit, or
W is a Glucuronide Unit of formula -Y(W’)-, wherein W’ represents a carbohydrate moiety with glycosidic bonding to Y through a optionally substituted heteroatom;
provided that Y bonded to W’ is a self-immolative Spacer Unit;
subscript y is 0, 1 or 2,
provided that subscript y is 1 or 2, when W is a Glucuronide Unit, in which instance subscript y is inclusive of the self-immolative Spacer Unit bonded to W’, except that subscript y is 1 and Y of the Glucuronide Unit is bonded to D when D is a quaternized Drug Unit (D*), and
provided that subscript y is 1 and Y is a self-immolative Spacer Unit bonded to D and W when W is a Peptide Cleavable Unit and D is a quaternized Drug Unit (D*);
BU is a Basic Unit and R® is an optionally substituted C\-Ci2 alkyl group that together with the carbon atom to which both are attached, as represented by the solid curved line, define a cyclic Basic Unit having an optionally substituted spiro C3-C20 heterocyclo containing a skeletal basic nitrogen atom of a secondary or tertiary amine functional group that is attributable to BU; and
wherein the basic nitrogen atom of the cyclic Basic Unit is optionally suitably protected by a nitrogen protecting group, dependent on the degree of substitution of the basic nitrogen atom, or is optionally protonated;
D is a Drug Unit, or D is a quaternized Drug Unit represented as D* so that D* replaces D in Formula 1 and Formula 2 provided that subscript w is 1; wherein if subscript w is 1, activation of the Glucuronide Unit by a glycosidase or activation of the Peptide Cleavable Unit by a protease within a  Ligand Drug Conjugate compound initiates release of the Drug Unit or quaternized Drug Unit as a biologically active compound or derivative thereof from that Ligand Drug Conjugate compound, or if subscript w is 0, a biologically active compound or derivative thereof is released from a Ligand Drug Conjugate compound on enzymatic or non-enzymatic cleavage of a bond within a drug linker moiety of the Conjugate compound that attaches Yy-D to the indicated Lss or Ls structure of that drug linker moiety; and  wherein p’ is an integer ranging from 1 to 24
	Regarding ligand, the specification defines as follow:
[0103] "Ligand Unit" as the term is used herein, unless otherwise stated or implied by context, refers to a targeting moiety of a Ligand Drug Conjugate (LDC) that binds 
 
Regarding antibody, the specification discloses:
[0088] In some aspects an antibody selectively and specifically binds to an epitope on hyper-proliferating or hyper-stimulated mammalian cells (i.e., abnormal cells), wherein the epitope is preferentially displayed by or is more characteristic the abnormal cells in contrast to normal cells, or is preferentially displayed by or is more characteristic of normal cells in the vicinity of abnormal cells in contrast to normal cells not localized to the abnormal cells. In those aspects the mammalian cells are typically human cells. 
[0089] "Monoclonal antibody" as used herein, unless otherwise stated or implied by context, refers to an antibody obtained from a population of substantially homogeneous antibodies, i.e., the individual antibodies comprising the population are identical except for possible naturally-occurring mutations that may be present in minor amounts or differences in glycosylation patterns. A monoclonal antibody (mAb) is highly specific, being directed against a single antigenic site. The modifier "monoclonal" indicates the character of the antibody as being obtained from a substantially homogeneous population of antibodies, and is not to be construed as requiring production of the antibody by any particular method. 
[0090] "Antibody fragment" as used herein, unless otherwise stated or implied by context, refers to a portion of an intact antibody that is comprised of the antigen-binding site or variable region of the intact antibody and remains capable of binding to the cognate antigen of the intact antibody. Examples of antibody fragments include Fab, Fab', F(ab').sub.2, and Fv fragments, diabodies, triabodies, tetrabodies, linear antibodies, single-chain antibody molecules, scFv, scFv-Fc, multispecific antibody fragments formed from antibody fragment(s), a fragment(s) produced by a Fab expression library, or an epitope-binding fragments of any of the above which immunospecifically binds to a target antigen (e.g., a cancer cell antigen, an immune cell antigen, a viral antigen or a microbial antigen). 


The specification shows actual reduction to practice of just anti-CD30 antibody Conjugates A-D.  The antibody-drug conjugates have a cAC10 (anti-CD30) of human IgG1, a MMAE Drug Unit with a uniform drug loading of 8 (i.e., subscript p is 8), a val-cit Peptide Cleavable Unit and a self-stabilizing Linker Unit containing either an acyclic Basic Unit (Conjugate A) or a cyclic Basic Unit in which the basic nitrogen of that acyclic Basic Unit has been formally cyclized to R.sup.a2 of Formula 1, wherein that variable group is methyl or ethyl, so as to define a C.sub.4-heterocyclo (Conjugate B) or a C.sub.6-heterocyclo (Conjugate C), respectively. Those formal cyclizations to Conjugates B and C result in both having a cyclic Basic Unit with a basic secondary amine so that variable group R.sup.a3 of Formula 1, which is bonded to the basic nitrogen atom, is hydrogen. To determine the effect of additional substitution of that nitrogen atom, which results in a cyclic Basic Unit having a tertiary basic amine, R.sup.a3 in Conjugate B is changed from hydrogen to --CH2-(CH2)3-Ph and --CH.sub.2--(CH.sub.2).sub.2--O--(CH.sub.2O--).sub.11--CH.sub.3 to provide Conjugate D and Conjugate E, respectively, see para. [0129].  Example 24.  
Cytotoxicities of Conjugates A-D of Example 24 toward CD30.sup.+ cancer cells, which are targeted by their cAC10 antibody Ligand Unit, were evaluated in accordance with the generalized in vitro assay procedures of Example 28. 
The cytotoxicity results are provided by Table 2. As a positive control a cAC10 Antibody Drug Conjugate was tested against the same panel of CD30.sup.+ cancer cells (conjugate M).  Stability of the antibody drug conjugates were evaluated in vivo, see Example 27.  The results show that no premature release of MMAE for Conjugates B, C and D contain cyclic Basic Units during the 7 day time course.  In contrast, the positive control conjugate (Conjugate M), which is similar structure to Conjugate A-D but contains no Basic Unit, loses up to 50% of its Drug unit. 
However, the specification does not teach the structure-identifying information about the ligand in the ligand Drug conjugate (ADC) compounds, nor structural common to the members of the genus so the one of 
Even assuming the ligand in the claimed Ligand Drug Conjugate (LDC) compound is an antibody, the specification discloses just anti-CD30 (cAC10) and anti-CD19 (hBU12).  However, two species of antibodies are not representative of the genus of “ligand” encompassed by the claimed ligand-Drug conjugate compounds because the genus is highly variable, i.e., different heavy and light chains comprising six different CDRs.   
At the time the invention was made, it is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion). 
Similarly, Edwards et al., J Mol Biol. 2003 Nov 14;334(1): 103-118, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  
Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen, and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen.
Furthermore, even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antibody function.  
For example, Piche-Nicholas et al MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn 
Regarding the site of conjugation, the location or site of conjugation on the drug and the antibody can affect conjugate stability, and pharmacokinetics of antibody drug conjugates. 
For example, Strop et al (Chemistry and Biology 20: 161-167, 2013; PTO 892) teach drug position can have a significant effect on linker stability and antibody pharmacokinetics.  The site of conjugation can influence ADC properties differently in mice and rats, highlighting potential pitfalls of examining efficacy in mouse xenograft models and toxicity in rats or nonhuman primates, see abstract, p 166, p. 168 right col, in particular.    
Regarding the self-stabilized linker (Lss) in the claimed LDC compound, the specification discloses the self-stabilizing Linker unit contains a maleimide having a cyclic nitrogen ring (BU) wherein the variable group Ra2 is C4-heterocyclo (conjugate B) or a C6-heterocyclo (Conjugate C), in both having a cyclic Basic Unit with a basic secondary amine so that the variable group Ra2 of formula 1, which is bonded to the basic nitrogen atom, is hydrogen, see para. [1077].  
    PNG
    media_image3.png
    90
    166
    media_image3.png
    Greyscale

The additional substitution of that nitrogen atom, which resulted in a cyclic Basic Unit having a tertiary basic amine, Ra2 is CH2(CH2)3-Ph.  
    PNG
    media_image4.png
    92
    96
    media_image4.png
    Greyscale
.
Regarding (Aa-Ww-Yy), the specification discloses just a val-cit peptide cleavable unit (aka Aa), 
Regarding claim 59, the specification does not teach antibodies that bind to all antigen on abnormal cell or cell surface antigen of vascular endothelial cell and capable of internalization bound ADC and is present in greater copy number on the abnormal cell compared to normal cells distant from the site of the abnormal cell.  
Regarding pharmaceutical acceptable formulation or precursor thereof (claim 63), there are insufficient in vivo working examples.   Given the lack of guidance as to the binding specificity of the claimed Ligand Drug Conjugate (LDC) compound, it was unpredictable as to how to use the claimed compound for treating cancer.   
As such, it would require undue experimentation of one skilled in the art to practice the claimed invention.  See page 1338, footnote 7 of Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992).  
Conclusion
The closest prior art is WO2013173337 publication.  However, the WO2013173337 publication does not teach BU and Ra2 together is a cyclic basic nitrogen unit as a self-stabilizing linker for the claimed ligand Drug Conjugate (LDC) compound.  The self-stabilizing linker in WO2013173337 publication is linear basic Unit, not cyclic Basic Unit.  

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644